Citation Nr: 0625122	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has submitted a timely substantive appeal 
regarding the issue of waiver of overpayment of pension 
benefits in the amount of $7,233.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1975.

This case first came before the Board of Veterans' Appeals 
(Board) on petition for appellate review of a February 2002 
decision of the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA) in which waiver of an 
overpayment of pension benefits in the amount of $7,233.20 
was denied.  In November 2002, this claim was remanded by the 
Board.  The case was thereafter returned to the Board which, 
in a decision dated in November 2003, found that the veteran 
had not submitted a timely substantive appeal as to the 
question of waiver of the overpayment, and that the Board 
accordingly lacked jurisdiction to consider this issue.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order rendered in March 2006, vacated the Board's 
November 2003 decision and remanded the case to the Board for 
further review.


FINDINGS OF FACT

1.  The veteran was issued notification on February 13, 2002, 
of the RO's denial of his request for waiver of overpayment 
of pension benefits in the amount of $7,233.20.

2.  On February 28, 2002, the RO received the veteran's 
notice of disagreement (NOD) with the RO's denial of his 
claim.

3.  A statement of the case (SOC) on this issue was mailed to 
the veteran on December 31, 2002.

4.  In February 2003, VA received from the veteran copies of 
documents that had previously been submitted prior to 
issuance of the SOC.

5.  Following receipt in February 2003 of the copies of 
documents that had previously been submitted to VA, no 
further correspondence was received from the veteran or his 
representative until August 7, 2003.


CONCLUSION OF LAW

A substantive appeal was not timely filed regarding the issue 
of entitlement to waiver of overpayment of pension benefits 
in the amount of $7,233.20, and the Board accordingly lacks 
jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.302, 20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  At issue in this case is the timeliness of 
the veteran's substantive appeal pertaining to a February 
2002 determination denying waiver of an overpayment of 
pension benefits in the amount of $7,233.20.  The facts as to 
the date of receipt of documents at issue are not in dispute, 
and no amount of additional assistance will alter that date.  
The issue under consideration, the timeliness of the 
substantive appeal, is a question of law.

The Board further notes that, during the course of developing 
his claim, the veteran was notified of the specific period of 
time within which to file the substantive appeal; such 
information is set forth on a VA Form 9, Substantive Appeal, 
which accompanied the SOC furnished him on December 31, 2002.  
In addition, such information was also set forth in the cover 
letter that accompanied the SOC.  Moreover, he was advised in 
September 2003 that the Board had preliminarily determined 
that there was no timely appeal with regard to his claim, and 
was provided with notice of the applicable regulatory and 
statutory provisions and their application to his case.  He 
was also at that time provided with 60 days from the date of 
that letter to respond to VA's preliminary determination of 
untimeliness.  No such response was thereafter received by 
the Board.  The Board accordingly finds that no reasonable 
possibility exists that additional assistance would aid the 
appellant.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(d) (2005).

Legal criteria and analysis

Appellate review of a decision of the Agency of Original 
Jurisdiction (AOJ) is initiated by a notice of disagreement 
and completed by a substantive appeal after a statement of 
the case is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  The statement of the case is then submitted 
to the appellant, who is afforded a period of 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later, to file the formal appeal.  This may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-
20.204; 20.300-20.306 (2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

The AOJ may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

In the instant case, the basic facts are as follows.  In 
February 2002, the RO denied the veteran's request that an 
overpayment of VA pension benefits in the amount of $7,233.20 
be waived.  He was notified of that decision on February 13, 
2002.  As the Board noted in its November 2002 decision, the 
veteran submitted an NOD later in February 2002, but that an 
SOC had not yet been issued.  The claim was accordingly 
remanded to the RO for issuance of an SOC, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was 
issued on December 31, 2002.  

As noted above, a substantive appeal must be received within 
one year after notice of the adverse action, or within 60 
days after issuance of the SOC, whichever period is later.  
In the case at hand, one year after the notice of the adverse 
action would have meant that the substantive appeal would 
have had to have been received by February 13, 2003, while 60 
days after issuance of the SOC meant that the substantive 
appeal would have had to have been received by March 2, 2003.  
The "60 day" provision allows for the later date; in this 
case, therefore, a substantive appeal would have had to have 
been received by March 2, 2003, for the veteran's appeal to 
be timely and to establish appellate (that is, Board) 
jurisdiction.

Following issuance of the SOC, photocopies of various 
documents were received by the Board from the veteran on 
February 11, 2003, as indicated by date stamp.  These 
documents are identified thusly:  an Order from the State of 
Oklahoma in the matter of the veteran vs. the State of 
Oklahoma, granting a final extension of time in that matter; 
two pages from an SOC issued by VA in January 2002 relating 
to termination of nonservice-connected pension benefits due 
to the veteran's incarceration; a one-page letter from the 
veteran to a bank; a one-page letter from the veteran in 
which he states "I further appeal any decision made 
regarding over-payment of disability veteran's benefits," 
dated "02-23-02"; one page of text relating to rights and 
privileges of inmates; one page of text setting forth § 4-406 
of the Uniform Commercial Code; a letter dated in March 2002 
from the Local Oklahoma Bank; a February 2002 letter from the 
State of Oklahoma State Banking Department; pages 2 and 3 of 
a letter dated in June 2002 from the Customer Assistance 
Group of the U.S. Comptroller of the Currency; a one-page 
letter dated in March 2002 from the Customer Assistance Group 
of the U.S. Comptroller of the Currency; and a two-page 
document identified as "Notice of Disagreement" and 
referencing "motion for supplementary statement of the 
case" and "motion for reconsideration of the case," dated 
in November 2002 and with three pages of attachments.

In its March 2006 Order, the Court noted that the Board, in 
its November 2003 decision, had not discussed these 
documents, in particular observing that "[t]he record on 
appeal...shows that the Board received, via the [Office of 
General Counsel], a letter with attachments from [the 
veteran] in February 2003, within the time frame for filing 
his Substantive Appeal."  While these documents may have 
been received by VA within the appropriate time period, they 
are all dated prior to December 31, 2002, which is when the 
SOC was issued; as such, none of them can constitute a 
substantive appeal, which must be submitted after an SOC has 
been issued.  See 38 C.F.R. § 20.200 (2005) ("An appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely Substantive Appeal."  (Emphasis added.))  Moreover, 
none of these documents satisfy the content requirement of a 
substantive appeal, which "should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination...being 
appealed."  38 C.F.R. § 20.202 (2005).   

The Board must also point out that a review of the veteran's 
claims file shows that the identical package of documents had 
been received by the RO on December 5, 2002, as indicated by 
date stamp.  This was accompanied by a letter from the 
veteran dated on November 26, 2002, received by the RO as 
indicated by date stamp on December 5, 2002, in which he 
indicated that "[t]his is the appellant's substantive 
appeal" with regard to his claim for overpayment waiver.  
These documents, and the "substantive appeal" letter, were 
received by VA 26 days prior to the issuance of the SOC and, 
therefore, cannot constitute a substantive appeal.  

No further communication was received from either the veteran 
or his representative on this matter until August 7, 2003, 
when VA received on that date authorization from the veteran 
for VA release to him of various medical records.  The next 
communication from either the veteran or his representative 
was received on October 16, 2003, when various documents 
pertaining primarily to an alleged theft of money from a bank 
account were received from the veteran.  Neither the 
documents received in August 2003 or October 2003 are timely, 
with regard to perfecting his claim of entitlement to waiver 
of the overpayment, inasmuch as these documents were received 
many months following expiration of the time period within 
which a substantive appeal could be submitted.

In brief, the record does not show that there is a timely-
filed substantive appeal.  In the absence of such a document, 
the petition for appellate review as to the claim for 
entitlement to waiver of an overpayment of nonservice-
connected pension benefits in the amount of $7,233.20 is 
rejected in accordance with 38 U.S.C.A. § 7108.  

						(CONTINUED ON NEXT PAGE)




ORDER

The petition for appellate review of the claim of entitlement 
to waiver of overpayment of pension benefits in the amount of 
$7,233.20 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


